Exhibit 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement Nos. 33-50447 and 333-128174 on Form S-3 of our reports dated February 28, 2008, relating to the financial statements (and with respect to the report on those financial statements, expressed an unqualified opinion and included an explanatory paragraph concerning the adoption of new accounting pronouncements in 2006 and 2007) and financial statement schedule of Columbus Southern Power Company and subsidiaries appearing in and incorporated by reference in the Annual Report on Form 10-K of Columbus Southern Power Company and subsidiaries for the year ended December 31, 2007. /s/ Deloitte & Touche LLP Columbus, Ohio February
